EU approach towards Iran (debate)
The next item is the report by Mr Belder, on behalf of the Committee on Foreign Affairs, on the EU's approach towards Iran (A7-0441/2011).
Mr President, I would like to start by expressing my gratitude to the shadow rapporteurs, with whom I enjoyed sound collaboration in the course of producing this report. The result is something that we can be proud of. A report was adopted in a vote of the Committee on Foreign Affairs by an overwhelming majority of 62 in favour and just 3 against. It is also very important, in this key portfolio, that we speak with one voice, not only in Parliament, but also in the European Institutions as a whole.
I am delighted that, through this resolution, we are expressing our support and solidarity with the millions of demonstrators who have taken to the streets since the disputed presidential elections of 2009. The opposition forces in Iran are in dire need of that support and solidarity now that they are seeing how regimes are falling and presidents resigning elsewhere in the Middle East. The Green movement must feel our support, as the opposition is once again looking for options for how to organise legitimate protests against the Iranian authorities at the risk of their own lives. The fact that that risk is real is proven not only by the arrest of the opposition leaders, Mr Mousavi and Mr Karoubi, but also by the wild and uncontrolled calls from a significant proportion of the Majlis, the Iranian Parliament, to have them put to death. In our resolution, the European Parliament calls on the Iranian authorities to fully and unconditionally cooperate with the International Atomic Energy Agency (IAEA), based in Vienna. It is precisely Tehran's uncooperative stance that lends Iran's nuclear programme its suspicious air. The concerns of the whole international community are more than justified. That being the case, in my view, it is incomprehensible to send a country like this the message that it has a right to enrich uranium. However true it may be, it is not the signal that the European Parliament should be giving at this crucial point in time. I therefore ask my fellow Members to support my proposals to remove these passages from our resolution. The resolution also goes into Iran's role in the region. Certainly, in the wake of the documents leaked via WikiLeaks on the region's perception of Iran, Parliament will serve Tehran well by sending it a clear message that it must bring an immediate end to exercising its destabilising influence. I therefore ask you all to support the amendments I have tabled on the role of Iran in its neighbour Iraq and on the removal of paragraph 53 from the resolution. In my opinion, the European Parliament already gives sufficient support to the idea that the Union and Iran should have a stable Afghanistan as a common goal in paragraph 55.
As I reach the end of my speech, Mr President, I would like to make one final remark. I am not thin-skinned, and it is precisely for that reason that I want to comment on Iran and its official representatives in Brussels and the national capitals. I have had the opportunity to take a look at correspondence from Iran to my fellow Members from various sources. The tone and the content of the correspondence must be called remarkable, to say the least. This report - I referred to this earlier - was adopted by the Committee on Foreign Affairs on which I serve by an overwhelming majority. For that reason, this resolution must not be seen as a private project of mine, but as a common stance of the European Parliament as a whole. It is therefore not the case that my background as chair of this Parliament's first delegation determined the critical tone of this resolution. On the contrary, in that respect, Iran must be called to account for its own behaviour. The entire European Parliament - and I am thankful for this - accepts neither President Ahmadinejad's anti-Semitic rhetoric nor the denial of the holocaust, although I have to say, unfortunately, that that anti-Semitism is not restricted to the inner circle of the regime.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, this is an opportunity to debate the European Union's approach to Iran, which has been the subject of an own-initiative report with Mr Belder as rapporteur.
Mr Belder's report touches on a broad range of issues and reflects the views of many different interests, but I will concentrate on two issues, the nuclear programme and the human rights situation in Iran, both of which the report deals with extensively.
As honourable Members know, Iran's nuclear programme remains a serious concern for the European Union and for the international community as a whole. Both the UN Security Council and the Board of Governors of the International Atomic Energy Agency in Vienna have adopted a series of resolutions requiring Iran to take the steps necessary to build confidence in the exclusively peaceful nature of its programme. Regrettably, the last IAEA report, issued on 25 February, confirmed Iran's failure to comply with its international obligations.
For the European Union, we remain determined to work towards a diplomatic solution on the basis of our double-track approach, combining pressure with dialogue. The objective remains to engage Iran in a phased approach of confidence building, leading to meaningful negotiations on the nuclear programme.
At the second meeting I led on behalf of the E3+3 - China, France, Germany, Russia, the United Kingdom and the United States - in Istanbul, I presented to Iran our proposals for concrete confidence-building measures, including an updated fuel supply arrangement for the Tehran Research Reactor, as well as other transparency measures.
Honourable Members will know that these proposals would bring immediate benefit for both sides and could pave the way for a process to address concerns and gradually build mutual confidence. And building confidence is what our efforts are all about.
Iran's response was disappointing. It was not ready to discuss our proposals unless we first recognised Iran's 'right to enrich uranium'. It spoke of the removal of all sanctions.
I understand Iran's wish to see sanctions removed. We all want to see our talks come to a successful conclusion which - in accordance with the Security Council resolutions - would mean the sanctions would go. The removal of sanctions is something which would accompany the gradual re-establishment of confidence. That was the path we were trying to go down.
As for the 'right to enrich', the Non-Proliferation Treaty is careful to balance rights and obligations. I see no value in re-writing or re-interpreting it in any selective way. The first step is for Iran to put itself into full compliance with its obligations.
We will continue our efforts engaging Iran but, at the same time, our efforts to increase the pressure, first of all, through a strengthening of the implementation of existing sanctions.
I have since met with the new Foreign Minister of Iran, Dr Salehi, in Geneva, a meeting which gave me the chance to explain to him the efforts we have put into the Iran talks and our strong desire for a response, for the security of all of us. I have also written to Dr Jalili, who led the talks on behalf of Iran, to restate our offer and to invite him to respond. Dr Salehi told me they were considering their response and I urged them to be positive.
Like this Parliament, I share the views of so many on the issue of human rights in Iran. The continued and systematic oppression, arrests and harassment of lawyers, journalists and others who are exercising their rights is totally unacceptable.
We have seen very long prison sentences and restrictions on the right to work and travel for up to 20 years for some of the people convicted. When Iranian people wished to demonstrate peacefully on 14 February in support of the situation in Egypt and Tunisia, the demonstrations were forbidden. Moreover, as Mr Belder has said, Mr Mousavi and Mr Karoubi, the two opposition leaders who had expressed their support for these demonstrations, were held under house arrest and later apparently detained.
I have seen the statement by Socialists and Democrats of the Parliament made on 1 March, and I fully support that. I remain very concerned about the treatment of Mr Karoubi and Mr Mousavi and I issued a statement on 4 March to that effect. Despite our efforts to secure verifiable information, it remains unclear whether they are under house arrest or otherwise imprisoned. I urge the authorities of Iran simply to grant them the freedom of movement to which they are entitled.
The report also underlines the seriousness of the increase in executions in Iran. The information we have suggests there may have been around 100 executions since the beginning of this year. In line with our longstanding and firm position on the abolition of the death penalty, I have called for a halt to all pending death penalty cases. I want the death penalty abolished, whatever the method. Stoning and public hangings are barbaric.
It is important to note that international efforts can and do make a difference. I saw that in the case of Ms Ashtiani. Her execution has - at least temporarily - been stayed, but as the report points out, Zahra Bahrami, a Dutch-Iranian national, was executed in Iran on 29 January with no prior notice. Both the execution and the process leading up to it were shocking. I have made this clear publicly, expressing my dismay over the lack of transparency in the case and that the Dutch authorities were refused consular access.
Let me finish my intervention by mentioning that my services, together with Member States, are discussing how we can be more effective on human rights issues in Iran, using public and private messages, working bilaterally and through multilateral organisations, working with Member States and with international parties, all with a single purpose: to ensure that the Iranian people, like others, have their basic rights respected.
I look forward to this debate.
Mr President, Baroness Ashton, I should first like to thank our rapporteur, Mr Belder, for his comprehensive report. As soon as it is now put to a vote, it will be passed by a large majority here in this plenary. It is really important that the regime in Tehran must not succeed in breaking a broad common front even in this Chamber. As regards the nuclear ambitions of the leadership, the international community stands together at the United Nations. No one in the world wants the Iranian bomb. We all want complete and transparent collaboration with the International Atomic Energy Agency. We have made wide-ranging offers. Unfortunately, they have not met with a positive response.
In this House, we are not quite all of one mind as to how far we should enforce international demands with sanctions. I hope, however, that in our overall view of the situation, we are coming to a common way to proceed.
The second aspect that worries us is Iran's role in the region. Iran's attitude to Israel remains intolerable and unacceptable. Its support for organisations that destabilise the region cannot be tolerated. Large parts of the region are in fear of Iran's policy. The internal political situation is dramatic where human rights and democracy are concerned. It is for that reason that I harbour the wish that this great people of culture will rid itself of this leadership sooner rather than later.
I am very confident that we shall not see a second Iran in Egypt, but rather a second Egypt in Iran. Then we should see an end to the exploitation of religion for very secular aims. Then one hopes that there would be an end to the death penalty in general and, in particular, for minors and members of minorities. Then there would be an end to the persecution of dissidents, not only of Mr Karoubi and Mr Mousavi, and then one hopes there would be press freedom and a path to free elections for a better Iran.
On the way there, we must put our European Instrument for Democracy and Human Rights to use among other things, so as to allow support to be given to active players in civil society. Targeted sanctions against representatives of the regime must also be extended. In the light of the events in North Africa, let us also give Iranians the courage for a better future.
Mr President, Baroness Ashton, I am very pleased that the approach of the High Representative of the Union for Foreign Affairs and Security Policy is the dual approach of discussing human rights and the nuclear issue on a practically equal footing, because Iran is a contradictory example to the world and to the countries surrounding it which, immersed in democratic reform processes and guided by the legitimate democratic aspirations of their peoples, see in Iran exactly what they do not want for themselves, and that is what we are denouncing in the report that will possibly be adopted tomorrow.
First of all, it is a technocratic regime that subjugates its people and violates human rights, by applying the death penalty - and I should like to mention the case of Zahra Bahrami in particular - by disempowering women, by persecuting homosexuals and by suppressing dissidence.
It is also a contradictory example as regards political freedoms. The repression of demonstrators, which is going on right now and has been going on since 2009, is absolutely unacceptable, just as the detention of the leaders of the democratic opposition movement is unacceptable. On behalf of my group, I am demanding the immediate freeing of the opposition leaders, Mr Mousavi and Mr Karoubi, and their wives, as well as of all the people under arrest for peacefully exercising their right to freedom of expression, freedom of association and freedom of assembly.
Iran is also a contradictory example in terms of negotiations with the international community on the nuclear issue.
A responsible attitude by Iran in this area, as well as in that of human rights, a different focus in the region as regards Hamas and Hezbollah, and different rhetoric in relation to Israel, would make Iran an important partner and player in the region's stabilisation, which is another of the things we are calling for in this report.
Baroness Ashton, it is important to open a European Union delegation in Tehran, not only so that we can have a political dialogue with the Iranian regime, but also with a view to civil society.
Finally, I should like to thank Mr Belder for the work he has done with the shadow rapporteurs so that we were able to balance this report and make it acceptable to the entire European Parliament.
on behalf of the ALDE Group. - Mr President, is Ahmadinejad better than Gaddafi? While the international community is rightly focused on Libya and seeks ways to end the violence Gaddafi and his collaborators inflict on citizens, let us not allow Iran to be snowed under in our political agendas. A massacre is also happening in Iran, but it happens in slow motion. One execution every eight hours since the start of this year, and systematic repression, torture, rape and censorship have been rampant during the Islamic Republic, and, in particular, since the elections in 2009.
Ahmadinejad is no better than Gaddafi and we need to invoke similarly harsh measures to protect human rights in Iran. Some might argue that sanctions are in place, but these only focus on the nuclear issue without yielding the desired results. In fact, this risks becoming a zero sum game vis-à-vis human rights as impunity meanwhile continues.
Madam Vice-President/High Representative, in this report, the European Parliament gives you the mandate to impose sanctions on individuals responsible for the grave human rights abuses that we see, and we have made this recommendation before. A list of 80 names has been leaked and attributed to your office. I want to ask whether this is a sign of your inclination to move ahead with this important measure.
We also need to provide technologies for citizens to communicate freely and to access information, and the EU needs to be a safe haven for free thinkers. Vice-President/High Representative, let the EU lead on efforts to hold accountable individuals who rape women before execution so that there is absolutely no chance they may end up in heaven as virgins, men who shoot dead unarmed youths from rooftops while they walk in the streets, and the judges who convict human rights lawyers for defending juveniles and women. Let us hold accountable a system that allows de facto imprisonment of opposition leaders.
When Libya is discussed on Friday, please use the momentum to introduce similar measures against those in power in Iran so that justice can be done to the Iranian citizens who, in 2009, started the massive youth uprisings that now inspire a generation in the Middle East and in North Africa.
Mr President, the report before us, on which all groups have worked intensively together, represents a very good basis on which the EU can construct its Iran policy. The various issues on which we disagree with the Iranian Government are dealt with as a single overall challenge: the nuclear programme and Iran's relations with its neighbours, the catastrophic human rights situation in the country and the difficult economic situation. Unemployment has risen to enormous proportions; one in four Iranians is living below the poverty line.
Baroness Ashton, you must now draw some conclusions from the report. We Europeans must not stand by while critics of the regime, trade unionists, women's rights workers and those of different faiths are detained, tortured and murdered. We must try, plainly harder than before, to put pressure on those responsible for human rights violations, through targeted sanctions, such as restricting entry or freezing their accounts.
The European External Action Service must equally examine which economic sanctions actually hit the target and which of them merely impact upon the Iranian people. A policy of complete isolation will just lead us up a dead end and also fails to find favour with many Iranians.
Parliament has, with this report, made it unmistakeably clear that democratic change cannot be brought about by external military means. We must stick to a double-track strategy going forward, under which we try to engage in dialogue while unambiguously insisting on respect for universal rights and compliance with international treaties. It is in this context that we must understand the demand to open an EU delegation in Tehran now that the European External Action Service has taken over responsibility from the rotating Presidency of the EU for representing the EU in third countries.
on behalf of the ECR Group. - Mr President, High Representative, Iran to me represents the most serious threat to global security. President Ahmadinejad is determined to arm his country with nuclear weapons and the prospect of a nuclear-armed Iran is too terrifying to contemplate, posing an existential threat to Israel. This is why we must consider all options, including military ones, to prevent it.
Iran has deceived and obstructed the international community time and time again. Sadly, the European Union has, at times, allowed itself to be manipulated by Ahmadinejad.
While the Council regularly denounces the barbaric theocratic regime in Tehran, individual Member States have sometimes taken a less robust approach. Indeed, it is only a few months ago that EU leaders agreed to proscribe export credit guarantees to Iran. Until then, these guarantees represented a vital lifeline of an economic nature to the regime which craves any vestige of legitimacy, not least because of Ahmadinejad's contempt for human rights, as evidenced by the regular execution of homosexuals, political dissenters and minors.
(The President asked the speaker to speak more slowly so as to permit interpretation)
Mr President, the Belder report has been considerably improved by the amendments, and my group can agree with a great number of statements. Unfortunately, for all that they are correct, it primarily contains descriptions of the situation, but the underlying philosophy of a realistic future perspective has not been developed.
The human rights situation in Iran is intolerable. However, sanctions will not bring about a lasting improvement in this situation. In order to promote democratisation in Iran, we must do everything we can to make the international situation less tense. Worsening international relations brings with it the danger that further anti-democratic measures will be taken inside Iran, which will result in weakening the opposition. A policy of detente would also have to put an end to every form of threatening behaviour. Negotiations and international relations can only be successful if diplomatic recognition of all partners is a given. Only in this way can meaningful compromises in the dispute on the nuclear programme be achieved.
I have set out our ideas for a carefully targeted Iran strategy in an alternative motion for a resolution, and on the grounds that I have described, I shall call for the Belder report to be rejected.
Mr President, ladies and gentlemen, I should like to begin by congratulating Mr Belder on his excellent work.
Whilst the world is watching the revolt in the Arab world, Iran continues to repress dissidents. The arrest of the two leaders of the opposition, Mr Mousavi and Mr Karoubi, is the most obvious proof of this. The West took action against Mr Gaddafi, but it continues to dither over Iran, perhaps because Mr Gaddafi has already fallen whilst Mr Ahmadinejad so far has not.
The largest rebellion since the post-electoral revolts of 2009 is currently under way in Iran. What are we waiting for before we freeze all the assets held by Mr Ahmadinejad, the companies controlled by the revolutionary guard and all supporters of the regime who are involved in this repression? What are we waiting for in order to impose travel restrictions on these figures of the regime?
(DE) Mr President, as is well known, it remains open to doubt whether the Iranian nuclear programme is really intended for peaceful purposes. For this reason, Iran's cooperation with the International Atomic Energy Agency is particularly important. It is crucial in order to confirm to the international community that Iran is applying nuclear energy for civil purposes.
With regard to Middle East policy, it is up to Mr Ahmadinejad finally to make it clear that Iran poses no threat to Israel and also that it recognises Israel's right to exist within the borders recognised by international law. Disarmament and the creation of a nuclear-free zone should, in my opinion, be an important goal of the EU's Middle East policy, in order to guarantee peace and security in this region.
Iran is naturally an important player in the Middle East. With this in mind, I am pleased to gather from Mr Belder's most comprehensive report that there is constructive cooperation with the EU on the question of Afghanistan in order to increase security and stability in this region. It is only in this way that we can remove the breeding ground from radical Islam or Islamism, which is rearing its ugly head increasingly often in Europe too.
(NL) Mr President, Baroness Ashton, ladies and gentlemen, two years ago, in other words, before the demonstrations in Tunisia, Egypt and Libya, the people of Tehran took to the streets. They did so at the risk of their own lives. They took to the streets because they wanted greater democracy. They also wanted to protest against the intolerance and repression of a flawed regime. I am therefore pleased that the emphasis in this report is on human rights and I congratulate Mr Belder for that. The lesson that we need to learn is that we have to do everything in our power to assist the opposition and all those who have demonstrated. We need to extend a helping hand to them against the regime.
Why do we have to do so? We have to do so because the regime has the money and the oil and those who are being oppressed will only be able to achieve anything if we also make an effort. I think it is a very good thing that we are very clear about this point in paragraph 32 of your report, Mr Belder. Mr President, when I see the repression, I would also like to hear from you what we are doing when it comes to the opposition leader, Mr Mousavi. Are we still paying attention to the fate of Mr Karoubi? What specific options do we, as the European Union, have in order to provide more support?
Proof of the dynamism of Iranian society can also be seen in the one million signatures campaign, a campaign led by women who have been collecting one million signatures for the cause of opposing discriminatory legislation. I want to pay sincere tribute to these brave women. I would like Baroness Ashton to tell me where she can offer consular assistance, as this is not always offered.
(SV) Mr President, violations of human rights in Iran are extensive and are also thought to be on the increase. There has been a definite deterioration in the situation in most areas, particularly when it comes to freedom of expression. There are threats to carry out a number of death penalties to which attention has been called; intellectuals, students and dissidents are persecuted; people are tortured; and women and ethnic and religious minorities continue to be discriminated against. The list can go on.
This is something that was already disturbingly evident at the time of the election in 2009 and that continues to be so. All of us who, on various occasions, meet official representatives of Iran, are also met with more severity and implacability. In the light of this, I would like to say that I think the priorities that Baroness Ashton has outlined - which is to say human rights, strong existing sanctions and the nuclear programme - are the right ones and should clearly be our main concern.
However, the sternness of the EU's reactions towards Iran must be made stronger and clearer. We need to be more implacable, too, when it comes to crimes against humanity. There comes a time when polite conversation is actually a form of deceit, and I believe that we are at that point now in relation to Iran.
(SV) Mr President, I would like to thank Mr Belder for a very good report. I am a member of the delegation to Iran and I receive letters from the Iranian regime in which they address me in God's name, which I find extremely unpleasant. On this pretext, they are succeeding in creating what, on the basis of Mr Belder's report, can be clearly described as hell on earth. It is incredible and hard to believe.
I have a little idea and a dream that I would like to present to Baroness Ashton in this context. When you build a big new building for the External Action Service, would you possibly have room for a little office for a small group of people who could gather information on who the torturers, executioners and judges are in these grotesque societies that surround us, so that they know that we are monitoring their behaviour closely?
(PL) Mr President, Mrs Ashton, I would like to congratulate Mr Belder for an excellent report. I have the impression that the European Union has a double standard, and that we very severely criticise regimes just as they begin to crumble and fall. The example of Libya is a case in point. Meanwhile, we remain silent, guided too often by a variety of reasons - which include the economic interests of certain countries - when it comes to those regimes which are doing well. The Iranian regime is doing well, and the report's criticism of it is completely justified. What has been going on for years in Iran is something which is absolutely unacceptable. The European Parliament must speak about this. We must say what we think about the death penalty, about torture and about the fact that the hopes which - let us remember - were associated with the fall of Shah Reza Shah Pahlavi have completely failed. On the contrary - things are even worse.
(NL) Mr President, I would like to start by offering my compliments to Mr Belder on his outstanding report. Mr Belder has written a very pointed report that takes a stone-hard line on Iran. It is the right line to take. The dictator, Mahmoud Ahmadinejad, just carries on killing his own citizens, while political opponents are tortured. Rumour has it that the Dutch citizen, Zahra Bahrami, was also tortured and I have asked for this to be looked into.
I would like to ask the left-wing socialists and the appalling Group of the Greens/European Free Alliance in this House not to water down this report with all sorts of different amendments. The criminal Ahmadinejad regime continues to threaten Israel and is attempting to exert its influence in Egypt. Ideally, Iran would like to see the advent of an Islamic republic including political ayatollahs, Sharia law, the stoning of women and the hanging of homosexuals. Yes, ladies and gentlemen, for many Muslims, that is what pure Islam stands for. Iranian warships have even sailed through the Suez canal, a downright provocative gesture to the West and to Israel. I will make that my last point.
(LT) Mr President, the European Union's relations with Iran are more than a little ambivalent. We are allowing ourselves to be manipulated. We are talking about democracy, the democracy clause, but we detect a distinct smell of oil and gas. If we do not have the goal of democracy in our hearts, let it be trampled on along with human rights. A few years ago, I was astonished by public information on the powerful construction machinery that European Union companies are providing Tehran with. This included deep mining equipment to build underground plants, where a nuclear weapon is most probably being produced. Tehran already has rockets able to reach almost the whole of Europe, so why not help them produce just what we always wanted for Christmas. European deep excavation machinery is digging a hole both for the Iranian nation, if Israel fails to hold its nerve faced with the spectre of a second exodus, and also for Europe and the whole world. It does not seem as if Europe is ready for this scale of challenge, above all, nuclear Iran's hegemony in the Near East and Northern Africa. Is anyone analysing current events in this respect?
Other notable equipment includes powerful German and Dutch construction cranes, which Tehran is using for the public execution of so-called criminals and opponents of the regime. It is said that hanging using these European cranes is particularly cruel and the agony lasts for a long period. Today, the executions of sinners continue, as does the supply of equipment from Europe.
Hopefully, the Iranian authorities will not order Mistral aircraft carriers in Saint-Nazaire, but will be able to acquire them a little later in Russia, built under a French licence. There will definitely be a need for the Mistrals, so that the countries of the Persian Gulf feel the gun at their heads. The feelings of small countries around the Baltic and Black Seas are of little concern to anyone, but the Persian Gulf is close to Europe's belly. I suggest we consider this.
(SL) Mr President, ladies and gentlemen, the tragedy of Iran is great. Thirty years after the revolution against the Shah's dictatorship, a simple question arises: can Iran be considered a civilised country at all? The barbarity of the Iranian regime is reflected in its many diverse forms of oppression and in its anachronisms. Women, dissidents, anyone who thinks differently, young people, people of same-sex orientation and so on and so on are being oppressed.
What can we do about this? On the one hand, the European Union needs a policy towards Iran and it needs to impose sanctions that will hurt the main representatives of the regime. Let us prevent them from travelling and doing business, and that includes the Revolutionary Guard. On the other hand, let us help young people and those fighting for human rights and democratic change.
Ensuring free access to information, freedom of the press, television, radio and especially the Internet is key. Facebook, Twitter and YouTube are the strongest weapons for those who are humiliated and outraged, the numbers of whom in Iran are very large. We have a responsibility to protect them.
(RO) Mr President, in 2005, this regime came to power with a message promoting nationalism and justice. Even now, we have failed to turn Iran into a democratic regime. All that we have managed is to witness the development of the only country which promotes a despotic regime on a large scale, worthy of the dark Middle Ages. Fellow Members, I believe that Iran is becoming one of the burning issues in our foreign policy because we risk ignoring the huge influence it has in North Africa through funding terrorist-type movements, by which I mean Hamas and Hezbollah.
Unless the European Union carries out a clear assessment of Iran's influence in this region, we are at risk of this lack of democracy in Iran becoming established. More than that, we face within Europe a serious weakness and the risk of a threat to our security. I believe that it is time for solutions to stop following the traditional principle encouraged by Talleyrand, which is to dance and then come to a clear, firm decision.
(NL) Mr President, Mr Belder's report is a very good one, as it is both realistic and pragmatic. As far as I am concerned, the report could still have been much stronger in its criticism of the reprehensible Ahmadinejad regime. This villain denies the holocaust and would like nothing better than to drive the state of Israel into the sea with no time to lose. Christians literally have no life under Ahmadinejad. What is more, he oppresses his own people in an appalling way. Never have so many people been executed as over the last year. The EU must therefore continue to support the forces of opposition, which focus on democracy and human rights. The Ahmadinejad regime cannot be tackled hard enough. I am talking about sanctions and targeted actions against the Iranian nuclear programme, as happened with the Stuxnet virus. I look forward to the day that this regime falls. Today would not be soon enough!
Mr President, human rights defenders in Iran are subject to death threats, acts of harassment, arbitrary arrest, judicial harassment, stigmatisation, violent attacks, ill treatment, torture and killings. Women human rights defenders are particularly at risk in Iran. Freedoms of expression, association and assembly are severely restricted in Iran and often come with severe penalties.
The death penalty is also arbitrarily used, especially on minors. However, what I find considerably disturbing is how the European Union actually deals with Iran. Once again, our High Representative seems to talk a lot but do very little. I have often, and I repeat it again today, invited her to the Subcommittee on Human Rights to actually be questioned on her activities in the area of human rights.
She has told us today how important human rights are to her, but when has she ever come to the Human Rights Subcommittee? She is willing to send her underlings, but she is not willing to have a democratic cross-examination by this House. She will listen to our speeches, come up with some rambling, pre-prepared statement and then go home. That is not democracy, Ms Ashton.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I do not want to take up too much time. I just want to ask Ms Sinclaire this: when the High Representative comes to a special plenary sitting of the whole Parliament to discuss the annual human rights report and is cross-questioned by MEPs from across the whole Parliament, does she not think that this is a more satisfactory way for us to hold the High Representative to account on the human rights record than asking her to attend the subcommittee of the Parliament, even one that I dearly cherish?
Mr President, with respect to my colleague, it is actually not satisfactory because as he knows - and if he spent as much time in the Human Rights Subcommittee as I do, he would - it is in committees that we actually get a chance to have more than one say and more than one minute, and then we actually get a direct response.
I have made many comments on the issues of human rights and I have yet to have one reply from Baroness Ashton - one reply - so how is that? I repeat that this is about democracy. I represent five million people. I have been elected here. Baroness Ashton has not received a vote in her life.
(PL) Mr President, Mrs Ashton, I would like to congratulate Mr Belder for an excellent report. It is to be welcomed, too, that the report was amended during the negotiations. I think that with these amendments it has now been given the appropriate wording. The entire international community, which attaches great importance to democracy and human rights, is alarmed by what has been going on over many years in Iran, and we are trying to decide what measures should be taken. They must, of course, come from within Iran. Hence, it is obvious that the European Union supports the Iranian opposition.
I think there are three issues which we should now raise and which may influence policy in Iran. The first matter concerns our policy of cooperation with Turkey in relation to Iran. Turkey is an important partner for the European Union. It is a country ruled by a party for which the Islamic tradition is important, but it is also ruled in a way which is much closer to European standards. The second matter is cooperation with Russia. We should put pressure on Russia to work still more closely with the European Union and the United States, so that cooperation with Iran does not look as it does today. Thirdly, the last matter, and one which is very important, is that of the anti-missile shield. The European Union should work with NATO and the United States to ensure that the shield is built in Europe.
Mr President, the initial text of this report was criticised for its aggressive language, focusing mostly on Iran's nuclear programme, neglecting the human rights concern and lacking a positive perspective for future cooperation. The numerous amendments presented by my group and by others correct these flaws, and the current text is a balanced one. It distinguishes the two main dossiers: human rights abuses by the current government and the Iranian nuclear programme.
The two dossiers are not the same thing, and it is irresponsible to make threats to Iran of war or international intervention, as I have heard suggested in this Parliament today. If you want to strengthen Ahmadinejad, just continue to do so, because all Iranians, regardless of their political positions, will take a stand against any foreign intervention. The current policy that the European Council and also the High Representative are taking is the right one, because it is based on a careful appreciation of the situation on the ground.
Mr President, first of all, I congratulate Mr Belder on his excellent report. Iran has the potential influence and wealth to be either a force for good or a force for evil in the greater Middle East. Regrettably, its regime has become a force for evil masquerading in religious garb. Iran's nuclear weapon programme is cause for enormous regional and international concern. Iran has become a source of extremist doctrine, it carries out and sponsors acts of international terrorism, has a dangerous influence on populations of young Shias in the Gulf States, in Iraq and in Lebanon and does not hesitate to ally with Sunni terrorist groups in Gaza and beyond. It has helped train and arm terrorists that have attacked NATO forces in Afghanistan and it is a human rights abuser. It would be tragically ironic if a tyranny such as Iran became the main beneficiary of the desire for greater freedom that we have seen so dramatically expressed across the Arab world in recent weeks and in a most sickening example of hypocrisy - I am just finishing Mr President - President Ahmadinejad has told the Egyptian people that they have the right to express their own views about their country.
(The President cut off the speaker)
(RO) Mr President, the international community is looking almost helplessly on as the human rights situation deteriorates in Iran. However, we should not overlook the instruments we have available to make our voice heard. The Treaty of Lisbon provides us, through the position of High Representative, with a means of persuading the Iranian Government that human rights must not be restricted through repression. They are an inalienable privilege of the individual and must not be brought into question by any political regime. Mass executions, particularly those involving juveniles, stoning, discrimination against women and minorities and torture are, unfortunately, part of a much longer list.
Democratic change cannot be imposed from outside. However, the European Union must constantly support the people inside this country, and not only through making statements, who are risking their lives every day to protest against these injustices.
(CS) Mr President, in light of what is happening in the Arab world, in Libya, Egypt, Tunisia and elsewhere, the rigidity and immobility of the Iranian regime is even more apparent. It is an intolerant regime, a fundamentalist regime, a regime which murders political opponents, and a regime which must be kept under international pressure. We must support the Iranian opposition in exile, which is legitimate, and we have European Parliament resolutions on this. It is necessary, among other things, to monitor the situation in the Ashraf refugee camp in Iraq, where there are more than 3 000 Iranian refugees from exiled opposition organisations, and where there is a risk of a humanitarian catastrophe, and it is necessary to provide protection to these people. I would therefore like to hear a clear opinion from Baroness Ashton on this matter, and I would like to hear a clear statement as to how, under her leadership, the EU will be helping these refugees in the Ashraf camp.
Mr President, now that the EU is calling for an immediate end to the brutal Gaddafi dictatorship and insists on completely isolating him, the same applies to the brutal and bloody Iranian regime. Cherishing hopes for confidence building is not a realistic option any more, especially since Tehran has completely eroded its credibility regarding its nuclear programme.
Instead, we should address the great potential of people-led democratic change in Iran. True, this change cannot be imposed from outside. However, the EU's priority should be to extend our clear moral and political support to these forces. I have especially in mind blacklisting top Iranian officials (Ms Schaake mentioned eighty names), supporting the start of Farsi-language Euronews broadcasts and insisting that parliamentary relations - if any - should be conducted under strict conditionality.
Mr President, the current dogma is that Iran will be the big winner of the revolutions in North Africa and beyond. This is possible but less probable.
Firstly, the Iranian model is not exactly what the young people who are revolting in these countries are aspiring to. Secondly, the regime does not enjoy internal peace in order to concentrate exclusively on promoting a more assertive foreign policy. Finally, because other countries like Turkey - or even Egypt after, but also during, transition - are powerful competitors to Iran's ambitions.
Of course, Iran can always derive a degree of influence through proxies, but that would probably not prove decisive in gaining control in those countries. Paradoxically, the only way to derive an advantage would be to look at the current developments as an opportunity to start reinserting Iran into the international community. It would be a long road but the only sensible one for Iran.
I congratulate Mr Belder on an excellent report.
Mr President, I would like to thank Mr Belder for his excellent report. Just one day after celebrating the 100th anniversary of International Women's Day, I would like to make a special point about the situation of women in Iran, and please allow me to dedicate this speech not only to Sakineh Ashtiani and Zahra Bahrami, but to all women put in jail and those who are missing because of the current Iranian repression.
The EU has to take into account the aspirations for democratic change of the people of Iran and the unacceptable situation that Iranian women have to face. We know that there is discrimination, and even political and social repression, affecting women in this country, and we should echo these unacceptable facts when considering our approach towards Iran.
While the situation is currently deteriorating, women's rights activists in the country have continued taking the lead in opposing the current repression and denial of civil liberties and human rights. Women's rights should not be an optional negotiation point and I hope, Madam Vice-President/High Representative, that the EU will uphold this violence without compromising them.
(EL) Mr President, the report by Mr Belder, as presented to us, is an accurate, balanced and objective report. I personally sympathise with the people of Iran, who are an ancient nation with an ancient culture and important traditions. Iran is a rich oil-producing nation and has an important geopolitical position in the Middle East. The systematic violation of human rights noted in the report and by all the speakers does not sit well with such a nation with such a tradition. First of all, however, the Ahmadinejad government needs to realise this and take the necessary measures. This country's insistence on pursuing a nuclear programme which is unacceptable to the international community has caused massive tension in the area and raised huge questions. Whatever else, it does nothing whatsoever for geopolitical stability in the area.
We must not forget or overlook the massive uprisings in North Africa and the Middle East and the fact that the Muslim communities are turning towards a political Islam.
(DE) Mr President, the green revolution and the latest protests demonstrate quite clearly that there is great potential for civil society in Iran. This must be supported, for it is the only way that a democratic opening can develop.
Unfortunately, sanctions often hit precisely this young and active civil society. The holding of Tests of English as a Foreign Language (TOEFL tests) has been abandoned, for example. This test is, however, a prerequisite for study at most Anglo-American universities. The victims of this abandonment are thus internationally minded students.
The report uncritically proposes further sanctions, such as restrictions on the export of technology for mobile phone and communications networks, yet it is precisely these rapid communications and information technologies that are needed to spread pluralistic ideas. Ultimately, it will be the third countries China, Russia and India, who will carry on doing business, exporting and securing raw materials for themselves, and who will unfortunately not comply with these sanctions, who will be left laughing.
(RO) Mr President, at the moment, Iran is joining the Arab states which are seeking their path to democracy, and the situation in the country is described in detail in the report drafted by Mr Belder. The Tehran regime is firmly opposed to change, with its suppression of demonstrations and arrest of the movement's leaders. I strongly condemn this stance which has been predominant in Iranian society for a good number of years. The people are asking for their right to free expression and the government ought to listen to their requests.
Furthermore, the Iranian authorities have turned violating human rights into a habit. At this point, I would like to mention Neda, the 'Angel of Iran'. They support the use of the death penalty, stoning, the execution of juvenile criminals, all by ignoring their international obligations. Iran's nuclear ambitions are also endangering the population. Operations in the newest nuclear energy plant had to be halted recently due to contamination risks.
(FI) Mr President, Baroness Ashton, this report is especially welcome because the European Union must have a clear and consistent strategy for countries like Iran. Over what was just an 18month period, in 2008 and 2009, Parliament adopted a position on access to justice for 36 Iranian people in connection with single human rights violations. This is more than with any one other country. Moreover, each of them would deserve being mentioned and remembered individually here even now.
Where Iran is concerned, human rights should not be accorded secondary status with trade and tariff preferences. That is morally wrong and to the EU's shame. That is why the European Union and Parliament must, in future, closely monitor developments in Iran's human rights situation.
Mr President, I also want to join my colleagues in the call to support the Iranian opposition and provide for better protection of refugees in Camp Ashraf. These poor people and their families are constant targets of a brutal and vicious Iranian regime. Adding to their plight is the daily harassment and hostile attitude of Iraqi forces who are supposed to protect them.
Madam High Representative, let us not forget these sorely tried people. Together, we need to ensure that the EU plays a key role in their transition from persecuted opposition to a democratic government. After all, it is in everybody's interest to see - and hopefully soon - a stable and democratic Iran whose citizens enjoy the same freedom and rights as we do here in the EU.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I think that this has been an interesting debate and I wanted to just deal with the two specific issues that were raised in a sense outside of the debate before winding up on that matter.
Ms Paulsen asked me whether we could find space in the - I think the word was 'glittering' - new building, to be able to have people working on the issues of concern in human rights. Can I just say that I was delighted that Madam Hautala, the Chair of the Subcommittee on Human Rights, wrote to me to say that she was pleased with the design of how we plan to deal with human rights within the new organisation. However, I am only moving people into one building to remove them from eight buildings where they are currently scattered around Brussels, believing as I do that enabling people to work together will make us more effective. We will have to squeeze them in, because I am also trying to save money on the way. Therefore I hope, when you see what we do, that the word 'glittering' will be a nice word and not a word, I fear, that suggests I am trying to do something that I genuinely am not.
In response to Ms Sinclaire: the way that I was told to respond on human rights issues by Parliament, by decision of this House, was to attend regularly the Committee on Foreign Affairs (AFET) to which the subcommittees - of which the Subcommittee on Human Rights is one - would be invited and where they would be able to put questions to me. I have done that and I am more than happy to meet with Ms Hautala, as I do, and to respond to queries from her, as well as to attend the plenary debates in this House. I am more than happy to try and do more; I simply ask you to recognise that there is a limit to the amount of hours I have got in the day and the number of things I can do. But it is not out of any disrespect to the Committee or indeed to you personally at all; far from it. I do hope that you will feel able to contact my office with issues of concern and indeed to attend the meetings where I am able to come and speak.
I am very well aware of my own background in terms of being a leader of a House of Parliament and not being elected, but I was very privileged to be elected by this House and, of course, to be invited into this role by 27 Heads of State and the President of the Commission. As far as that goes, I am very mindful of my responsibilities.
In relation to the debate itself and the human rights issues that have, in a sense, dominated our debate: I am trying to look at what more we can do. I will not comment on what currently is being dealt with specifically because I want to present this when we finish the work, but we are talking to human rights activists and to organisations, as well as considering across the 27 Member States what might be a more effective way of being able to address this issue and to put as much pressure as we possibly can.
As regards Mr Karoubi and Mr Mousavi, as I have said, it is even difficult to establish precisely whether they are in prison or under house arrest. I am trying to continue to get that clarification. Of course, we are supporting the resolution in Geneva for a special rapporteur on Iran. We do raise these issues directly as well; it is really important that we all stand together in pushing forward on human rights in Iran. Many honourable Members have raised specific cases and the terrible record that this country has, and we need to do as much as we possibly can and I think we can do better if we do that together.
Finally, on the nuclear issue: I spent four and a half days in direct discussions with the Iranian negotiators and I am very clear in what I am trying to do, which is to provide an opportunity for this country, for Iran, to show what it keeps saying, to demonstrate that it is moving in a civil nuclear power direction and not in a nuclear weapons direction. As I have said to them, it is not difficult: what they have to do is be open and transparent, to allow the inspectors to do the job they are supposed to do and to do the confidence building that we have ofttimes explained to them in great detail. It is for them to choose. I am absolutely clear as well that the Security Council and my role with the E3+3 will continue to put pressure on to try and make sure this happens. What is really encouraging is that although I lead the negotiations, I do so with the E3+3 sitting with me; and that shows very clearly to Iran that we are totally united in our approach, and I pay tribute to all those who work with me. They have to show the political will to do what is necessary; and if they do not, I say to the honourable Members, we will have to do more to keep the pressure on.
Mr President, ladies and gentlemen, let me start by offering you all my sincere thanks for your valuable contributions to this debate. I listened very attentively to what you had to say. Your contribution makes it clear what my intention is with this report, namely, to point out that our fundamental rights - our human rights, which are so fundamental and form the basis of our existence - are also the rights of the Iranians. For me, it is identical. In other words, the attention that we pay to fundamental rights and to their observance is essential. I am convinced that such observance also creates future prospects for Iran, and specifically for the youth of the country. It struck me during the debate that Mrs Lösing - who is no longer present, unfortunately - hit the nail on the head with regard to future prospects. That is certainly something that is close to my heart.
If we just take a look at the facts, we see that for years on end now, over 150 000 young, highly-educated Iranians have left the Islamic Republic precisely because of the lack of any prospects for the future. They did so not only because of the repression, but also because of the oppressive socio-economic situation and the climate of a lack of freedom. The bottom line - and I was told this by an insider who is also an economist - is that this alone generates a loss of 40 billion a year, and that is not including the brain drain. Through my report, what I wanted to highlight was precisely that the attention we pay and the promotion we give to more leeway and the observance of human rights truly provide some future prospects in Iran. This also benefits the region in terms of overall security.
Finally, Baroness Ashton, I was really curious when I found out - I had not been aware of this, but my fellow Members brought it up - that a couple of weeks ago in the American press, a report circulated that there is, in actual fact, to be a list of serious violations of human rights in the Islamic Republic of Iran and of those responsible, from top to bottom, right down to the jailors in the prisons. I would be extremely appreciative if you were to follow the American example in respect of a list of this kind, as we would not then all merely focus on those bringing about nuclear proliferation and thus threatening world security, but also on the terrible prevailing climate in Iran. At the same time, this sends a signal to the Iranians that we are looking at the whole picture in Iran, not just at the nuclear threat, and that we nonetheless believe that Iran should be a normal civil society, in line with the high level of civilisation that the country has traditionally enjoyed throughout its history.
Finally, you must not think ill of me in relation to the fact that for me, as a Protestant, the freedom of religion is extraordinarily important. Let me be clear on this point: for the Sunnis - the minority - for the Baha'i, for Christians and Jews - this is such a terribly embarrassing point - my report unfortunately is already out-of-date, I admit straight away. I say this as there has been a tidal wave of repression that has hit the Sunnis, the Baha'i and Christians, in particular, over recent months, and I apologise to my fellow Members that my report is not up-to-date in that regard. For me, this is a spur to do more with Iran - I am working on the basis of an open-door policy - and I hope to be in touch with you on a regular basis in order to help bring about an Iran with a future for its entire population.
The debate is closed.
The vote will take place at midday on Thursday, 10 March.